PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/344,361
Filing Date: 26 Dec 2008
Appellant(s): Masters, David, B.



__________________
Craige O. Thompson & Timothy D. Snowden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office actions dated March 12, 2021 and October 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejection of claims 13 and 33 under pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn for the amended claims filed on September 21, 2021 (entered October 1, 2021).

(2) Response to Argument
The Rejection of Claims 11-18, 20, 31-35, and 37-42 Based on Masters in view of Trieu (Brief, 9, September 15, 2021)
As has been addressed in prior actions and hereinbelow, the Office disagrees that the final rejection fails to give proper weight to Affiants DeVore, Masters, and Sterns regarding the understanding of one of ordinary skill in the art, and that Masters would have been understood to purposely avoid injection of particulate collagen into a joint.
It is also noted that the Office’s rejection relied on evidentiary references Pike (US 7141545 filed on July 19, 2002) and Goldenheim (US 6451335 issued on September 17, 2002).

i. Appellant’s argument that all claims require a specific material injected in a specific location (Brief, 9-10, September 15, 2021)
Appellant states independent claim 11 requires “a specific composition of particulates, biocoacervate material including Type I collagen elastin, and heparin, into a joint”.  (Brief, 10, emphases in original.)
In response, the Office acknowledges that independent claim 11 recites administering a biocoacervate material in particle form, which material comprises Type I collagen, elastin, and heparin.  Masters’s Example 1 discloses protein coacervates or biocoacervates, precipitated from a biocompatible solvent system comprising a primary protein, including Type I collagen (Example 1; para.0044), elastin (Example 1, para.0218; see paras. 0011, 0032; Fig.15), and heparin as the glycosaminoglycan (Example 1, para.0218; see paras.0011, 0020-21; Figs.4A and 4B). Masters discloses using crosslinking agents such as glutaraldehyde, p-Azidobenzolyl hydrazide and others recited in claim 20 (para.0154).
Masters does not disclose administering its protein coacervates in particle form specifically and precisely into the synovial space or the area proximal to the periosteum in the joint of a patient.  However Trieu teaches “method of treating a synovial joint” by injecting particles of collagen-based material into the synovial space (title; abstract; col.4 ll.8-20; Figs.1C-1D). Specifically, the “collagen-based material is ‘surgically added’ to the synovial joint”, i.e., “the material is added by the intervention of a medical personnel ... [which] preferably includes injection through a hypodermic needle, although other surgical methods of introducing the collagen-based material into the joint may be used” (col.4 ll.8-20; emphases added). 

(a) Masters teaches 
(i) forming the biocoacervate particles into injectable compositions for “ in the intracranial space, next to an injured nerve, next to the spinal cord” (para.0160; Examples 1-3, paras.0218-20), and
 (ii) that the biocoacervate particles accommodate and assist in the repair of a wound by being “configured and formed into devices that include,… joints (e.g., finger, toe, knee, hip, elbow, or wrist,)” (para.0198), and 
(b) Trieu teaches that collagen-based particles, i.e. protein-based particles, can be administered into the synovial space to promote healing and/or proper joint function (abstract).  Trieu teaches administering a gel or suspension of the particles, wherein the “particle size can be in the range from 0.01 mm to 5 mm, preferably between 0.05 and 0.25 mm” (Examples 1-2, col.5 ll.14-42). The range of 10 - 5000 µm overlaps and the preferred 50 - 250 µm lies within the range in instant claim 12.  Figure 1C is shown below.   

    PNG
    media_image2.png
    407
    346
    media_image2.png
    Greyscale



ii. Appellant’s argument that Appellant and Examiner agree that Masters cannot disclose Appellant’s location (Brief, 10, September 15, 2021)
Appellant alleges that the Office has recognized Master’s (para.0160) injection “next to the spinal cord” as “the most relevant disclosure” to the recited administering step in claim 11, and therefore that Appellant and Examiner agree that Masters’s biocoacervate material and non-joint injections, taken alone, fails to teach or suggest “administering a plurality of particles…” as claimed.  (Brief, 10, emphasis added.)  
Appellant relies on the Office action mailed October 7, 2020, page 9.  However, there the Office merely stated that Masters’s teaching of administering the coacervate material “next to the spinal cord is more relevant to the present claims than intracranial space”.  (Office action, 9, third para., October 7, 2020.)  Therefore the Office does not agree that Masters’s teaching that is closest to the present claims is administration to an area next to the spinal cord.  Rather, as noted above, Masters teaches (i) forming the biocoacervate particles into injectable compositions for area next to the spinal cord, etc. (Examples 1-3, paras.0218-20), and (ii) that the biocoacervate particles accommodate and assist in the repair of a wound by being “configured and formed into devices that include,… joints (e.g., finger, toe, knee, hip, elbow, or wrist,)…” (para.0198).

iii. Appellant’s argument that Trieu’s limitations on injectable materials does not suggest Masters’ material (Brief, 10-11, September 15, 2021)
Appellant argues that Trieu (a) discloses but three collagen compositions as being appropriate for injection into a joint, which three do not include biocoacervates or Master’s composition, and (b) by stating “any form appropriate for introduction into a synovial joint” 
In response it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here Masters teaches (a) forming the biocoacervate particles into injectable compositions (Examples 1-3, paras.0218-20), (b) “the coacervates or biomaterials can be implanted in any location to which it is desired to effect a local therapeutic response, …next to an injured nerve, next to the spinal cord....” (para.0160; emphases added), and (c ) that the biocoacervate particles accommodate and assist in the repair of a wound by being “configured and formed into devices that include,… joints (e.g., finger, toe, knee, hip, elbow, or wrist,)…” (para.0198).   
Next, assuming arguendo that Trieu is not enabled for all suitable collagen-based materials, “‘[e]ven if a reference discloses an inoperative device, it is prior art for all that it teaches”, and “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” MPEP § 2121.01 (II)(citations omitted). Appellant’s reading of Trieu is overly narrow.  Trieu’s disclosure regarding “collagen-based material” is expansive (see col.2 l.53-col.4 l.20), and nowhere limited to just the three that Appellant acknowledges “autogenic, allogenic, or xenogenic… synthetic…a synthetic, collagen-based material” (col.2 ll.56-58), including cross-linked collagen material (col.3 ll.35-44).  Therefore Trieu does provide guidance regarding the appropriate material and the skilled person would have understood that Master’s particles are appropriate for Trieu’s application.  
Regarding Trieu’s alleged implicit disclosure against using “any” collagen material, the context of the passage refers to the format of the material, not its chemical composition.
The collagen-based material may be provided in any form appropriate for introduction into a synovial joint. For example, the material may be a solid, porous, woven, or non-woven material, and may be provided as particles, small pieces, gel, solution, suspension, paste, fibrous material, etc. The material may be used while it is still fresh and hydrated,
or it may be used after having been processed, such as having
been frozen and/or dehydrated (col.2 l.66-col.3 l.4).  

Therefore the passage is not as limiting as Appellant argues.   

iv. Appellant’s argument that the Office’s expansive reading of Trieu’s disclosure destroys enablement of Trieu (Brief, 11-12, September 15, 2021)
Appellant next criticizes Office’s alleged position, that “Trieu discloses generally ‘that collagen-based particles… can be administered into the synovial space”.  (Brief, 11, the penultimate para., citing Office action mailed March 12, 2021 or OA2, p.6).  Appellant analogizes the Office’s position to ignoring distinctions in the proteins that cause peanut allergies or COVID-19.  (Id.)  Appellant further cites studies reporting arthritis caused by collagen, to conclude that Appellant and the Examiner agree that the skilled person would have known that 
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here Trieu teaches that its collagen-based material may be autogenic, allogenic, or xenogenic… synthetic”, and provided “in any form appropriate for introduction into a synovial joint” (col.2 ll.53-col.3 l.3) including particulate material…suitable for injection through a hypodermic needle into a synovial joint” (col.3 ll.17-28).  Trieu nowhere limits the suitable collagen-based material to the specifics in its Examples.  Trieu further teaches cross-linking of the collagen material (col.3 ll.35-44).  Therefore Trieu does provide guidance regarding the appropriate material, other than the example compositions.  Therefore the skilled person would have understood that Master’s particles are appropriate collagen-based particles for Trieu’s application.  
Masters furthermore specifically teaches protein coacervates precipitated from system comprising a primary protein, including Type I collagen (para.0044), elastin (Example 1, para.0218; see paras. 0011, 0032; Fig.15), and heparin as the glycosaminoglycan (Example 1, para.0218; see paras.0011, 0020-21; Figs.4A and 4B), and crosslinked using glutaraldehyde (Example 4, para.0221, crosslinking the particles of Examples 1 and 2).  Masters further teaches that “the coacervates, biomaterials or related devices may be administered, ..., injected and/or implanted ..., in the intracranial space, ..., next to the spinal cord....”. (Para.0160; emphases added). 

Regarding the cited studies reporting arthritis caused by collagen, Appellant now cites Kato. Kato concerned administration of bovine, Type II collagen (see, e.g., p.536 left col. under Induction of Arthritis).  Fujii also concerned Type II collagen (first para. under Hypothesis).  The present claims require to Type I collagen, which Masters teaches.  Menzel concerned “collagen debris” digested from synovial fluid, specifically of arthritis patients (title; abstract; p.447, Materials and methods), not particles that are specifically designed for injection and joints.  
A person skilled in treating or enhancing a joint function would balance the benefits and detriments before administering a composition.  Because Masters teaches particles comprising Type I collagen (with elastin and heparin, as in the present claims), that are specifically suitable for injection and joints, studies such as by Kato and Fujii that concern Type II collagen or digested collagen debris would be of limited relevance to the skilled person.

v. Appellant’s argument that POSITA would have understood the limited scope of Trieu’s enablement (Brief, 12-14, September 15, 2021)
Appellant next argues that Trieu has disclosed and enabled only specific collagen compositions as appropriate for injection into joint, in a prophetic disclosure, and the “general statements” regarding using autogenic, allogenic, or xenogenic material or synthetic, collagen-based material “would not give a POSITA any enabling disclosure to select a material which was not already known to be a ‘form appropriate for introduction into a synovial joint’” as Trieu itself requires.  (Brief, 13 first-second paras.) Appellant also charges “the rejection errs in interpreting Trieu’s disclosure of ‘cross-linking of the collagen material’ as being sufficient to ‘provide guidance regarding the appropriate material, other than the example compositions’.” (Brief, 14, citing OA2, p.10.) 
In response it is noted that here, the skilled artisan would have had Masters’s prior art knowledge, to wit, injectable, biocoacervate particles suitable for joints (Examples 1-3, paras.0218-20).  The Office’s rejection is over Masters in view of Trieu, not Trieu alone.  Masters specifically states its biocoacervate particles “can be implanted in any location to which it is desired to effect a local therapeutic response, …next to an injured nerve, next to the spinal cord....” (para.0160; emphases added), and accommodate and assist in the repair of a wound by being “configured and formed into devices that include,… joints (e.g., finger, toe, knee, hip, elbow, or wrist,)…” (para.0198).   

vi. Appellant’s argument that evidence of record establishes POSITA’s understanding of Trieu’s limitations (Brief, 14-15, September 15, 2021)
Appellant relies on the Affidavit of Dr. DeVore (filed December 12, 2019) in attempting to establish that “indiscriminately injecting particulate geometry of collagen into joints would have been contrary to a POSITA’s understanding” (Brief, 14, last para.), that Trieu provides little to no guidance as to the type of collagen-based material, and the rejection has not made of record any evidence that Masters’s bocoacervate material would have been considered by a POSITA as a candidate for an “appropriate” form for injection into a synovial joint”.  (Brief, 15.)  
In response it was noted (Office action dated April 28, 2020, 8-9) that no absolute, but reasonable, expectation of success is required for a determination of prima facie obviousness.  MPEP § 2143.02.  Here Trieu teaches that collagen-based particles, i.e. protein-based particles, can be administered into the synovial space to promote healing and/or proper joint function (abstract), and furthermore benefits and advantages arising from use of the materials and methods of its invention includes: 
(1)    the invention provides lubrication and/or cushioning to degenerated synovial joints, improving or restoring proper joint function;
(2)    the rehydration provided by the invention is expected to slow the degenerative process;
(3)    the invention relieves pain due to improved lubrication of the joint;
(4)    the procedure is percutaneous or a minimally invasive outpatient procedure;
(5)    the risks are minimal, as similar techniques and materials are used in cosmetic procedures;
(6)    the materials are biocompatible since natural or human-recombinant collagen-based materials are used[.]

(Trieu, col.4 ll.51-65; emphases added).  
Furthermore, Affidavit of Dr. DeVore does not explain why the relevant, express disclosures in Masters, i.e., that they “can be implanted in any location to which it is desired to local therapeutic response, …next to an injured nerve, next to the spinal cord....” (para.0160; emphases added), and accommodate and assist in the repair of a wound by being “configured and formed into devices that include,… joints (e.g., finger, toe, knee, hip, elbow, or wrist,)…” (para.0198), would not have guided the skilled artisan.
As noted before (Office action dated April 28, 2020, 11), the Affidavit of Dr. DeVore does not comment on the specific teachings of Pike and Goldenheim which are also prior art.  Pike discloses intra-articular injection of sustained release, degradable and nondegradable microcapsules (col.9 ll.46-col. 10 1.2), gelatin microcapsules, methacrylate coacervate microcapsules, and albumin microspheres (col.5 ll.1-5; col.10 ll.2-5) comprising insulin-like growth factor (IGF-I) to treat articular cartilage disorders (title; abstract). “Suitable carriers for this invention are those conventionally used large stable macromolecules such as albumin, gelatin, collagen, ...” (col.8 ll.24-36). Thus Pike evidences that polymeric, coacervate, microcapsules comprising gelatin, albumin, and even collagen, are suitable for intra-articular injection.
Still further, Goldenheim evidences successful administration of biodegradable and biocompatible polymeric microspheres comprising an anti-inflammatory (dexamethasone) and an anesthetic (bupivacaine) into the knee joints of male baboons, “to confirm that the EDLA [extended duration local anesthetic] in the form of microparticles does not cause mechanical damage when administered to joint spaces that are freely exercising” (col.31 ll.33-35; see Example 16, col.31 1.9-col.33 1.57). ''Injection of EDLA microspheres into the knee joints of normal baboons resulted in no damage to articulating surfaces when assessed after three weeks” and the “EDLA particles were trapped in synovial membrane, with minimal foreign body reactions as a consequence” (col.33 ll.41-45). There was ''no evidence of inflammation, 

vii. Appellant’s argument that Masters teaches away from Trieu (Brief, 16, September 15, 2021)
Appellant next argues that because Masters teaches injection of its particles next to the spine and forming them into joint, but not injection into any joint, that Masters teaches away from doing so.  (Brief, 16.)
Appellant’s logic would render any prior art “teaching away” a subject matter simply for having failed to mention it.  To the contrary, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”.  MPEP §2123 (citations omitted).  In other words, a lack of an express teaching does not amount to teaching away that which is not expressly taught.  

viii. Appellant’s argument that evidence of record establishes that Masters’ silence was intentional (Brief, 16-18, September 15, 2021)
Appellant argues that the “studious avoidance of injection of the particulate material into any joint was due to an affirmative understanding by Dr. Masters’ at the time of filing the Masters reference that the disclosed coacervate was not suitable for injection into the synovial space” due to the so-called wear particles, as attested to in Dr. Masters’s affidavit filed May 16, 2016. (Brief, 16.)  The Office errs “first, by neglecting that artificial joints can be made from many materials which a POSITA would understand is not intended and would not be expected to 
Appellant’s presentation of the understating by Dr. Masters is not disputed; however it is a subjective understanding.  Specifically regarding the affidavit of Dr. David B. Masters filed on May 16, 2016, the Office has noted (Examiner’s answer, 3 last para., November 1, 2016.) that “wear particles” discussed in that affidavit were generated from total joint arthroplasty, not microparticles specifically made to be administered in that form and designed to serve as drug delivery matrices or local therapeutic as Masters teaches.  
The Office has sought an objective understanding on injection of particles into the synovial space, and determined that Pike and Goldenheim, at the least, support the rejection over Masters in view of Trieu.  Pike discloses intra-articular injection of sustained release, degradable and nondegradable microcapsules (col.9 ll.46-col. 10 1.2), gelatin microcapsules, methacrylate coacervate microcapsules, and albumin microspheres (col.5 ll.1-5; col.10 ll.2-5) comprising insulin-like growth factor (IGF-I) to treat articular cartilage disorders (title; abstract). “Suitable carriers for this invention are those conventionally used large stable macromolecules such as albumin, gelatin, collagen, ...” (col.8 ll.24-36). Thus Pike evidences that polymeric, coacervate, microcapsules comprising gelatin, albumin, and even suitable collagen, are suitable for intra-articular injection.
Goldenheim evidences successful administration of biodegradable and biocompatible polymeric microspheres comprising an anti-inflammatory (dexamethasone) and an anesthetic (bupivacaine) into the knee joints of male baboons, “to confirm that the EDLA [extended duration local anesthetic] in the form of microparticles does not cause mechanical damage when administered to joint spaces that are freely exercising” (col.31 ll.33-35; see Example 16, col.31 1.9-col.33 1.57). ''Injection of EDLA microspheres into the knee joints of normal baboons resulted in no damage to articulating surfaces when assessed after three weeks” and the “EDLA particles were trapped in synovial membrane, with minimal foreign body reactions as a consequence” (col.33 ll.41-45). There was ''no evidence of inflammation, tenderness or altered range of motion on weekly physical examination of knees, in any animal” (col.32 ll.41-43). Also, observations for swelling, warmth, and discoloration all resulted in the negative (col.32 ll.62-63).  

ix. Appellant’s argument that Pike and Goldenheim underscore uncertainty (Brief, 18-20, September 15, 2021.)
Appellant next takes issue with specific inventions of Pike and Goldenheim. Pike “lists collagen among a number of suitable ‘carriers ... generally known in the art’ to treat ‘articular cartilage disorders’ and teaches “a sufficiently high dose of IGF-I alone is effective” for treating articular cartilage disorders.  (Brief, 19.)  As for Goldenheim, it also teaches “collagen as a neutral pharmaceutical carrier, but do[es] not teach or suggest the biocoacervate of Masters” and “fails to suggest the use of collagen itself for therapeutic purposes”.  (Id.)  


x. Appellant’s argument that Sterns underscores surprising results (Brief, 20-22, September 15, 2021) & 
xi. Appellant’s argument that Sterns highlights Appellant’s claimed solution to a long-felt, unmet need (Brief, 22-23, September 15, 2021)
Appellant next relies on the Affidavit of Dr. Sterns filed December 23, 2019 regarding “100% therapeutic success rate of the Kush® injection” which was “quite amazing” (Brief, 20), and how it a met long-felt, unmet need in support of overcoming any prima facie obviousness.  
The Office is mindful of giving proper weight to any objective indicia of non-obviousness.  However any such evidence must be reasonably commensurate in scope with the claimed invention.  MPEP § 2145 (citations omitted).  As noted before (Office action, 12, April 28, 2020), Dr. Sterns’s affidavit does not appear to discuss how the Kush® product relates to the claims in this Application.  Therefore the relevance of the affidavit to the claims at hand is unclear.  
 that Masters teaches (e.g., Example 1 and paragraph 0044) is “commensurate” with Kush® products.  The elusive relationship between Kush® products and the present claims have been brought to Appellant’s attention before.  (See, e.g., Office action, 11-13, Jan. 2, 2019; Office action, 8-12, June 21, 2019; Office action, April 28, 2020, 12).  
Kush® product is covered by US Patent no. 8153591, which matured from the Masters reference (US 2006/10073207) cited in the rejections herein.  (This patent (US 8153591) is the subject of the obviousness-type double patenting, for which Appellant  has not submitted a terminal disclaimer or has otherwise overcome.)

Appellant’s Summary (Brief, 24, September 15, 2021.)
Appellant submits “the rejection fails to meet the burden to factually establish, without relying on knowledge from the Appellant’s own disclosure, that it would have been obvious to a POSITA to administer Masters biocoacervate particles according to Trieu”.  (Brief, 24.)
Masters is a prior art reference by the Appellant, and it is agreed that the rejection relies on Masters, which in that particular sense constitutes “Appellant’s own disclosure”.  However for all of the reasons discussed above and in the Office actions of March 2, 2021 and October 1, 2021, it is submitted that the present claims are prima facie over Master in view of Trieu.

Rejection of Claims 11-18, 20, 31-35, and 37-42 on the Grounds of Double Patenting (Brief, 25, September 15, 2021.)
Appellant argues that the “non-statutory double obviousness-type double patenting over US Patent 8153591 to Masters (hereinafter “the “591 patent’) in view of US 7731981 (Trieu) fails for at least the same reasons presented above in regard to the rejection under 35 USC 103 over Masters in view of Trieu”. (Brief, 25.)
The Office has addressed each of Appellant’s arguments presented above, and maintains that the present claims are prima facie obvious over Masters in view of Trieu, and not patentably distinct in view of Trieu.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/H. SARAH PARK/Primary Examiner, Art Unit 1615                   
                                                                                                                                                                                 Conferees:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615   
                                                                                                                                                                                                     /FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.